Citation Nr: 1757544	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, status post calcaneal osteotomy of the right foot, rated as 10 percent disabling, prior to February 25, 2015, and as 50 percent disabling, thereafter, to include whether the reduction of a separate 30 percent rating for the residuals of calcaneal osteotomy right foot with pes planus and a 20 percent for left foot pes planus, to a combined 10 percent rating for bilateral pes planus, effective April 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to September 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Regarding the issue of the propriety of the reduction of the Veteran's disability rating for bilateral pes planus, the Board notes that this matter does not necessarily include a claim for an increased rating. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (explaining that the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper). In this case, however, the reduction actually stems from a VA examination conducted in connection with a claim for an increased evaluation. Moreover, in his hearing testimony and in other statements of record, the Veteran indicated that he was seeking an increased rating at the time he filed his claim. Accordingly, the Board has characterized the appeal as also involving an increased rating claim in addition to the issue of whether the reduction was proper.

As for a procedural explanation as to how the increased rating issue is on appeal, notwithstanding that it was not listed as a separate issue during the initial RO adjudication, the July 2012 rating decision constitutes adjudication and implicit denial of the increased rating issue; by the reduction action, the RO also implicitly denied increased ratings. The Veteran's August 2012 notice of disagreement to the reduction is sufficient to constitute a notice of disagreement with the implicit denial of an increased rating. Moreover, the June 2013 statement of the case, which styled the issue on appeal as one for an increased rating, provided the applicable rating criteria for bilateral pes planus, summarized the relevant evidence that included the Veteran's reported symptoms and VA examination reports, applied the schedular rating criteria to the findings, and, in making the finding that a reduction was proper, implicitly found that the criteria for an increased rating had not been met. Thus, the Veteran's timely substantive appeal in August 2013 was sufficient to place the issue of an increased rating on appeal.

In an October 2015 rating decision, the RO granted an increased evaluation of 50 percent for bilateral pes planus, status post-calcaneal osteotomy, right foot, effective February 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with his rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2017 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.


FINDINGS OF FACT

1. In a July 2012 decision, the RO terminated a separate 30 percent rating for residuals of calcaneal osteotomy right foot with pes planus and a 20 percent rating for left foot pes planus, equal to a 40 percent combined rating, and assigned a combined 10 percent rating for bilateral pes planus, effective April 1, 2011; at the time of the reduction, his evaluations for bilateral pes planus had been in effect for less than five years. 

2. At the time of the reduction, improvement of the Veteran's service-connected bilateral pes planus had not been shown.

3. From January 19, 2011, the date of the Veteran's claim, the Veteran's bilateral pes planus is pronounced.
CONCLUSIONS OF LAW

1. The reduction of rating for the Veteran's bilateral pes planus was improper, and it is restored. 38 U.S.C. § 5112 (West 2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5276 (2017). 

2. From January 19, 2011, the criteria for a rating of 50 percent, but no higher, for bilateral pes planus, are met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  VA's duties to notify and assist have been fulfilled in this case.  

II.  Rating Reduction/Increased Rating

The Veteran submitted a claim for entitlement to an increased rating for his bilateral pes planus in January 2011. At the time, the Veteran was in receipt of separate ratings under Diagnostic Code 5276 for his right and left foot, as 30 percent disabling and 20 percent disabling, respectively. The Board notes that the combined rating of these evaluations is equal to 40 percent. See 38 C.F.R. § 4.25, Table I. 

In a July 2012 decision, the RO terminated the separate 30 percent rating for residuals of calcaneal osteotomy right foot with pes planus and the 20 percent rating for left foot pes planus, and assigned a combined 10 percent rating under Diagnostic Code 5276 for bilateral pes planus, effective April 1, 2011; at the time of the reduction, his evaluations for bilateral pes planus had been in effect for less than five years. 

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e). The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level. Id.  

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable. It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable. See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred. See 38 U.S.C. § 1155. Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations. Additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition. See 38 C.F.R. § 3.344. 

Here, the Veteran was in receipt of a combined 100 percent rating from January 19, 2011. The July 2012 rating decision, which reduced the rating for the Veteran's bilateral pes planus, resulted in no decrease in compensation payments being made. In other words, the combined rating was 100 percent before the reduction and 100 percent after the reduction. Accordingly, the procedural protections of 38 C.F.R. § 3.105 (e) are not applicable.

Additionally, the 30 percent rating for the right foot and 20 percent rating for the left foot had been in effect less than 5 years at the time of the reduction (from October 2007 to July 2012). Thus, the additional procedural safeguards, as set forth in 38 C.F.R. § 3.344, are not for consideration. However, there must be compliance with 38 C.F.R. § 3.344 (c).

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction. Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered. See Dofflemeyer. In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. See Hohol v. Derwinski, 2 Vet. App. 169 (1992). 

The Veteran's rating was reduced based on the April 2011 VA examination findings, which continued to note the Veteran's reported pain and swelling on use; however, examination of the feet reportedly did not reveal any tenderness, painful motion, instability, or atrophy, and the Achilles tendon was normal. The examiner stated there was no limitation with standing or walking. The Veteran reported that his pain was a 6/10, and although rest generally relieved the pain, he continued to have stiffness and swelling at rest. It was noted that the Veteran was required to wear arch supports, but they did not relieve his pain. 

When compared to the earlier July 2007 VA examination findings, the Board does not find that the April 2011 VA examination shows improvement. As evidenced in the April 2011 VA examination, the Veteran continued to complain of pain and swelling on use, and the stiffness and swelling was not relieved by resting. He also continued to require the use of arch supports, but they did not relieve his pain. 

Turning to post-reductive evidence, the Board notes that similar findings of pain and swelling remain present throughout the medical evidence of record, until current day. Importantly, the RO increased the Veteran's disability rating to 50 percent, effective February 2015, after submission of medical evidence. Specifically, treatment records and VA examinations subsequent to the April 2011 findings reflect continued complaints of pain, swelling, antalgic gait and the use of arch supports that did not improve his symptoms. For example, an August 2013 VA treatment record noted that the Veteran continued to have severe and constant pain in both feet. 

In determining whether improvement was demonstrated, the Board has also considered the Veteran's own reports of pain. The Veteran is competent to report his bilateral pes planus symptoms and his perception of their severity. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

After close analysis, the Board concludes the medical evidence, both at the time of July 2012 rating decision and post-reduction, does not support a finding that the Veteran's bilateral pes planus had improved at the time of the July 2012 rating decision reduction. On review, and considering the objective findings as well as the Veteran's reported functional impairment, it cannot be said that the preponderance of the evidence supports a finding of improvement. The reduction was not proper and restoration of the 30 percent rating for the right foot and 20 percent rating for the left foot is warranted.

In the July 2012 rating decision, the RO did not offer any discussion or analysis of the Veteran's current findings with respect to the regulations pertaining to rating reduction cases, and simply applied the rating criteria to the objective findings from the April 2011 VA examination. The RO did not discuss or otherwise indicate whether there had been any actual improvement in the Veteran's bilateral pes planus, or its effect on his ability to function under the ordinary conditions of life and work. Furthermore, subsequent treatment records and VA examinations show continued complaints of severe pain and swelling on use, which was not improved by orthotics. 

Thus, the Board finds that the July 2012 rating decision that reduced the Veteran's bilateral pes planus from a combined 40 percent rating (30 percent for the right foot and 20 percent for the left foot) to a 10 percent rating was improper and is void ab initio. Accordingly, the ratings are restored.

Increased Rating

The Veteran submitted his claim for entitlement to an increased rating for his bilateral pes planus in January 2011.

As noted, the Veteran was originally granted entitlement to service connection for bilateral pes planus in an October 2007 rating decision, at which time he was assigned a 30 percent rating for the right foot and a 20 percent rating for the left foot. This results in a combined rating equal to 40 percent. See 38 C.F.R. § 4.25, Table I. The Veteran is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40. Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the Diagnostic Codes. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

In Copeland v. McDonald, the Court held that "[f]or conditions that are not specifically listed in the Schedule, VA regulations provide that those conditions may be rated by analogy under the DC for "a closely related disease or injury."  38 C.F.R. § 4.20 (2017); see 38 C.F.R. § 4.27 ("When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, . . . ." (emphasis added)).  Where, however, a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added)."  27 Vet. App. at 336-37.  The Board finds that because the Veteran's service connected pes planus is a listed foot condition it should be evaluated under Diagnostic Code 5276.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a rating of 10 percent is warranted when there is moderate bilateral or unilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

A 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A rating of 50 percent is warranted for pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances. 

The Veteran was afforded a VA examination in April 2011. He reported aching and sharp pains in the feet, which were exacerbated by physical activity and walking. The Veteran reported that he had stiffness and swelling at rest, and pain and swelling on walking. He reported difficulty standing and walking. It was noted that he required arch supports, but his symptoms and pain were not relieved by the corrective orthotics. 

An August 2013 VA treatment record noted that the Veteran continued to have severe and constant pain in both feet. 

A Disability Benefits Questionnaire was completed in August 2015, at which time it was noted that the Veteran experienced chronic pain daily, that he had to ice his feet daily and he uses a transcutaneous electrical nerve stimulation (TENS) unit for the pain. He reported constant swelling and that he wears a permanent foot brace. The physician noted the Veteran had pain accentuated on use and manipulation, and that he tried orthotics but they did not improve his symptoms. There was objective evidence of marked deformity and marked pronation. The physician noted that the Veteran is unable to walk barefoot and has difficulty standing.

The Veteran has indicated that he experiences constant foot pain. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran testified in June 2017 that he has continually experienced severe foot pain throughout the years and that he was informed he needs another surgery. See June 2017 BVA Hearing Transcript, page 7. He also testified that he has to use a cane and a brace to help walk due to his feet. The Veteran indicated that he could stand for approximately 5 to 10 minutes.

While the Veteran's symptoms throughout the entire period on appeal do not precisely match the criteria for a 50 percent rating as outlined in Diagnostic Code 5276, his symptoms more nearly approximate this maximum rating for a bilateral flatfoot disability. In this case, the evidence indicates the Veteran has suffered from an antalgic gait, painful feet, tenderness, swelling on use, impaired locomotion including difficulty with prolonged standing and walking, and little to no improvement by orthopedic shoes or appliances throughout the appeal period. These symptoms more nearly approximate the 50 percent rating criteria under Diagnostic Code 5276. For these reasons, and resolving reasonable doubt in the Veteran's favor, a 50 percent rating is warranted for the entire period on appeal.

However, a rating in excess of 50 percent is not warranted. The Veteran has now been awarded the maximum schedular rating under Diagnostic Code 5276 for the entire rating period on appeal. A higher rating is warranted if there is loss of use of a foot, in which case the feet would be separately rated, and the ratings combined. See Diagnostic Code 5167. However, the evidence does not show any foot disability equivalent to loss of use of a foot. See 38 C.F.R. § 4.63. The Veteran's ability to stand and walk on his feet, although limited by pain, clearly reflects more function than would be served by amputation of his feet. See 38 C.F.R. § 4.63.

For these reasons, a 50 percent rating for bilateral pes planus is warranted for the entire rating period. All evidence has been considered and reasonable doubt has been resolved in the Veteran's favor. See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Restoration of a separate 30 percent rating for residuals of calcaneal osteotomy right foot with pes planus and a 20 percent rating for left foot pes planus, effective April 1, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.

Effective January 19, 2011, a rating of 50 percent, but no higher, for bilateral pes planus, status post calcaneal osteotomy of the right foot, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


